Citation Nr: 0016379	
Decision Date: 06/20/00    Archive Date: 06/28/00

DOCKET NO.  96-45 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for degenerative 
arthritis of the hands, the spine and the ankles.

2.  Entitlement to an increased (compensable) rating for 
rheumatoid arthritis of the right little finger.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from February 1946 to May 
1947 and from January 1968 to April 1970.

This matter is on appeal to the Board of Veterans' Appeals 
(the Board) from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Huntington, West Virginia.  The Board 
in December 1997 and October 1998 remanded the case for 
further development of the stated issues.  The case has 
recently been returned to the Board for appellate 
consideration.

The issue of entitlement to a 10 percent evaluation under 
38 C.F.R. § 3.324 for multiple noncompensable service-
connected disabilities is moot for reasons that will be 
apparent in this decision.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for 
degenerative arthritis of the spine, the hands and the ankles 
is not supported by cognizable evidence showing that the 
claim is plausible or capable of substantiation.  

2.  There is a flexion contracture/partial ankylosis 
deformity of the fifth finger of the right hand linked to 
service connected rheumatoid disease.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
degenerative arthritis of the spine, the hands and the ankles 
is not well grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  The criteria for a 10 percent rating for rheumatoid 
arthritis of the right little finger have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 
4.71a, Diagnostic Codes 5002, 5227 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

Regarding claimed arthritis of the spine, the hands and the 
ankles, the RO in May 1947 granted service connection for 
rheumatoid arthritis of the hands, the ankles and the left 
knee based upon the service medical records that included a 
disability discharge certificate for the joints mentioned.  
The initial 50 percent convalescent rating was reduced to 20 
percent in November 1947 after VA examination noted an 
improved condition with flexion deformity/partial ankylosis 
of the right little finger that prevented extension, negative 
dorsal spine x-ray and findings for the right heel and the 
thoracic spine.  The ratings collectively established service 
connection for rheumatoid arthritis involving the hands, 
ankles, left knee, thoracic spine, the right little finger 
and right heel.  

His personal physician reported in 1949 that rheumatoid 
arthritis affected mainly the ankles and right little finger.  
VA continued the 20 percent rating after examination that 
found x-ray of the dorsal spine and right ankle negative for 
any arthritis and an examiner reported rheumatoid arthritis 
by history only.  A July 1950 VA rating decision found 
minimal residuals of rheumatoid arthritis with flexion 
contracture of the fifth finger of both hands and the rating 
was reduced to 10 percent under Diagnostic Code 5002.  
Radiographic evaluation of the dorsal and lumbar spine and 
the right hand were obtained.  After VA examination in 1963 
evaluated the right hand, the ankles, lumbar spine as 
unremarkable, except for the right fifth finger contracture, 
and also found sacroiliac regions and hips radiographically 
unremarkable, the rating was reduced to noncompensable under 
Diagnostic Code 5002 effective from November 1963.

The next pertinent communication from the veteran was in May 
1996 seeking a rating increase for prostatitis and for 
rheumatoid arthritis claiming it had spread to his hands, 
back and ankles.  A VA physician diagnosed serial negative 
rheumatoid arthritis of the hands, lumbosacral spine and 
ankles based upon examination of the hands and lumbosacral 
spine.  X-rays of the right hand was read as showing 
degenerative osteoarthritis and the radiology for the 
lumbosacral spine and the ankles were read as showing 
degenerative arthritis.  The examiner noted an elevated 
sedimentation rate.  

The RO continued the noncompensable evaluation for each of 
the veteran's service-connected disabilities, rheumatoid 
arthritis of the right little finger, recurrent bilateral 
iritis, prostatitis and pes planus.  He argued for a higher 
rating on the basis of limitation of motion and weakened grip 
strength.  He also stated his belief that rheumatoid 
arthritis spread to his back, hands and ankle and that with 
prostatitis caused a significant occupational impairment.

On a VA examination in early 1998, the veteran reported 
having worked previously as a brick layer for 40 years and 
then in retail until about four or five months prior to the 
examination.  He denied taking any medication currently or 
having swelling of any joint, particularly the hands.  The 
rheumatoid factor was reportedly negative in July 1996.  The 
examiner found x-ray of the thoracic and lumbar spine 
revealed degenerative osteoarthritis consistent with age and 
no evidence of rheumatoid arthritis, that the wrists and 
ankles were without evidence of degenerative or destructive 
change and that there was degenerative osteoarthritis of the 
of both thumbs.  The examiner opined that the right fifth 
finger contracture had never been disabling, that the 
diagnosis of rheumatoid arthritis was never firmly 
established, and that the degenerative osteoarthritis of the 
lumbar spine had nothing to do with the "unestablished 
service-connected rheumatoid arthritis".  The examiner 
stated that as a consequence service-connection for the hand 
and ankle joint was not established or documentable.

When VA reexamined the veteran in early 1999 he was found 
complaining of pain in both hands and the low back.  The 
examiner reported rheumatoid arthritis by history with 
residual "PIP" contracture of both little fingers.  The 
examiner felt that rheumatoid arthritis diagnosed in 1946 was 
the likely cause of the contracture of the "PIP" joints of 
both little fingers, the continued tenderness about the 
"PIP" joints and the "MCP" joint of the thumb.  The 
examiner opined that the more likely cause of the low back 
pain was degenerative arthritis.  The examiner stated that 
the veteran led an active working life until about two years 
ago and felt that even if substantiated the rheumatoid 
arthritis disease manifestation was mild. 

Another VA examiner early in 1999 noted bilateral fixed 
flexion deformity of both fifth digits of the hands but no 
tenderness, synovitis or deformity of other joints, normal 
grip, no warmth or synovitis of the ankles, hand x-rays were 
noted for previous findings of the "PIP" joints.  The 
examiner's assessment was that the findings were consistent 
with seronegative arthritis, most likely Reiter's disease and 
no current evidence of active disease. 


Analysis

Section 5107 of title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  Where 
the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The claimant does not 
meet this burden by merely presenting his lay opinion because 
he is not a medical health care professional and does not 
constitute competent medical authority.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Consequently, lay assertions cannot constitute cognizable 
evidence in most instances, and as cognizable evidence is 
necessary for a well grounded claim, Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992), the absence of cognizable evidence 
renders a veteran's claims not well grounded.  His claims 
require the application of the general rule requiring 
competent medical nexus evidence to well ground the claim.  
See for example Savage v. Gober, 10 Vet. App. 488 (1997) for 
a discussion of an exception to the general rule of Caluza, 
recently clarified in Voerth v. West, 13 Vet. App. 117 
(1999).  The veteran did seek to link a specific diagnosis to 
service.  The VA examiners apparently did have the service 
medical records that did include references to joint 
complaints mentioned above.  See, for example, Hodges v. 
West, No. 98-1275 (U.S. Vet. App. Jan. 12, 2000).

The duty to assist arises upon the appellant establishing a 
well grounded claim.  The Board cannot overlook that the 
record does not contain an opinion of service connection for 
degenerative arthritis on a direct or on a presumptive basis 
as applicable to arthritis.  Competent evidence linking the 
disorder to service directly or on a secondary basis is not 
shown in the record elsewhere.  The evidence on file shows 
recognition of the veteran's rheumatoid disease in service, 
that seems to be characteristic of Reiter's syndrome to 
examiners at this time.  What the record does not show is 
evidence of any of degenerative arthritis until many years 
after he completed service in 1970.  The veteran's belief is 
that the rheumatoid disease had spread.  However, there is no 
medical opinion linking degenerative osteoarthritis to the 
joint complaints during service.  Nor has the veteran advised 
the Board that such evidence exists but is as yet not of 
record.

The Board in remanding the case believed it was necessary to 
explore the possible etiology for the veteran's degenerative 
arthritis disorder and fully develop other claims on appeal 
and insure due process.  The RO was very conscientious in 
seeking additional evidence and having the veteran examined 
as the Board requested.  In so doing the Board may have 
extended to the appellant more than the customary preliminary 
or threshold assistance that may voluntarily be accorded a 
claimant by VA at the initial stages of a claim.  Epps v. 
Gober, 126 F.3d 1464, 1469 (Fed.Cir. 1997); Sarmiento v. 
Brown, 7 Vet. App. 80, 85-86 (1994).  See also Carbino v. 
Gober, 10 Vet. App. 507, 510-11 (1997).  The well grounded 
determination must be made in light of the current legal 
standard that has been refined since the claim was initially 
before the Board and the Court.  He apparently did not report 
for VA examinations and has not offered any reason for 
failing to cooperate.  

In summary, the record in service is unremarkable for 
degenerative disease of the spine or other claimed joints and 
it was initially mentioned well after service.  Other joints 
involved are reported well after service, specially the 
lumbar spine and ankles.  No medical opinion links 
degenerative arthritis to service or the service connected 
disability of the joints.  

As the Board finds the claims to be not well grounded, there 
is no burden upon the Board to require another opinion, or 
request further elaboration or explanation regarding a nexus 
between degenerative arthritis and the veteran's service or 
service-connected rheumatoid disease.  Brewer v. West, 11 
Vet. App. 228 (1998).  The Board must point out that it was 
the holding in Morton v. West, 12 Vet. App. 477 (1999) that 
absent the submission and establishment of a well-grounded 
claim, the VA Secretary cannot undertake to assist a veteran 
in developing facts pertinent to his or her claim and that 
any perceived or actual failure by the Secretary to render 
assistance in the absence of a well-grounded claim cannot be 
legal error.

The Board further finds that the RO has advised the appellant 
of the evidence necessary to establish a well grounded claim.  
The veteran indicated the post service medical evidence and 
it was obtained.  McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  The 
veteran is not prejudiced by the Board's decision denying the 
claims as not well grounded.  A consideration on the merits 
would accord the claim more consideration than is warranted 
under the circumstances.  

The Board must note that service connection for any 
disability granted or continued under applicable law and 
which has been in effect for 10 or more years will not be 
severed except upon a showing that the original grant was 
based on fraud or it is clearly shown from military records 
that the person concerned did not have the requisite service 
or character of discharge.  38 C.F.R. § 3.957.  It should now 
be clear that the veteran is service-connected for more than 
rheumatoid arthritis of the right little finger.  If Reiter's 
syndrome is a more appropriate diagnosis for the service-
connected disability, then the claim should be adjudicated 
accordingly.  In any event the Board will not discuss the 
ankles, spine and hands from the perspective of service 
connection since this determination in favor of the veteran 
was made decades ago.  Any subsequent manifestation of 
rheumatoid disease, or whatever is deemed the appropriate 
characterization of the service-connected disease at this 
time, in those joints would be rated accordingly.  Earlier 
decisions rating the disability assigned the ratings based 
upon the manifestations of the disease at the time.  This did 
not alter the grant of service connection that included the 
several joint groups mentioned previously.

Turning to the rheumatoid arthritis of the right little 
finger, the disability must be evaluated under the limitation 
of motion criteria.  The musculoskeletal rating scheme does 
not provide for hand disability other than by recognizing 
loss of use, which is not shown here, or limitation of motion 
or ankylosis for various combinations of fingers.  However, 
an appreciable but slight limitation of motion is not 
considered compensable.  See note preceding Diagnostic Code 
5216; see also the note following Diagnostic Code 5309 
regarding analogous functional impairment of the hand from 
muscle injury.  

The recent VA examination evaluated the hands thoroughly and 
from the examiner's discussion of symptoms it appears that a 
10 percent rating is warranted.  There is satisfactory 
evidence of ankylosis of the "PIP" joint and the limitation 
of function is described in the examination reports of 
record.  Therefore giving consideration to the rating factors 
in 38 C.F.R. §§ 4.71a, Diagnostic Codes 5002 and 5227, the 
Board finds that a 10 percent rating for the right little 
finger is warranted for the entire period of this appeal.   

As a result of this determination, the claim for a 10 percent 
evaluation under 38 C.F.R. § 3.324 is moot.  The regulation 
provides that the rating may not be assigned where another 
disability is compensably rated.  The grant of a 10 percent 
rating for the right little finger removes the basis for 
consideration of the rating under section 3.324.


ORDER

Entitlement to service connection for degenerative arthritis 
of the hands, the spine and the ankles is denied.

Entitlement to a 10 percent rating for rheumatoid arthritis 
of the right little finger is granted, subject to the 
regulations governing the payment of monetary awards.



		
	Mark J. Swiatek
	Acting Member, Board of Veterans' Appeals


 



